Citation Nr: 0718774	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for 
schizophrenia.

Procedural history

The veteran served on active duty in the United States Air 
Force from September 1971 to April 1972.  

In August 1980 the veteran filed a claim of entitlement to 
service connection for "nerves" [by which was meant a 
psychiatric, rather than a neurological, disability].  The RO 
denied this claim in an August 1980 rating decision.  The 
veteran was properly notified of the RO's decision.  He did 
not appeal. 

The veteran filed to reopen his previously-denied claim in 
March 1994.  The claim, phrased by the RO as "whether the 
evidence submitted is new and material to reopen the 
veteran's claim for service connection for nervous condition 
with paranoia," was denied in a December 1994 rating 
decision.  The veteran was informed of the RO's decision and 
of his appeal rights.  He did not file an appeal. 

In February 2004 the veteran requested entitlement to service 
connection for schizophrenia.  The RO reopened the veteran's 
claim in the above mentioned May 2004 rating decision and 
denied the claim on the merits.  The veteran initiated an 
appeal of that decision and requested review by a Decision 
Review Officer (DRO).  The DRO issued a statement of the case 
(SOC) in September 2004 that continued the denial of his 
claim.  The veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in September 
2004. 


Clarification of issue on appeal

The veteran has at various times filed claims for service 
connection for various psychiatric disabilities.  The Board 
views his current claim as being limited on its face to 
service connection for schizophrenia.  See the veteran's 
claim dated February 6, 2004.  The veteran's claim for 
service connection for psychosis was last finally denied in 
December 1994.

The veteran has in the past filed claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The PTSD and psychosis claims were bifurcated by the RO.  See 
the December 1994 RO rating decision which denied both 
claims.  

The PTSD claim was last finally denied an unappealed March 
1995 RO rating decision.  The veteran has not since claimed 
entitlement to service connection for PTSD, and that 
disability has evidently not been recently diagnosed.  

The current claim thus does not include PTSD or any other 
disability aside from schizophrenia.  In determining whether 
new and material evidence has been received, the Board will 
therefore use the December 1994 rating decision, rather than 
the March 1995 rating decision, as the last final decision as 
to this issue.

Issue not on appeal

In the above mentioned May 2004 decision, the veteran was 
denied service connection for tinnitus.  The veteran has not, 
to the Board's knowledge, expressed dissatisfaction with this 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].



FINDINGS OF FACT

1.  A December 1994 rating decision determined that the 
veteran was not entitled to service connection for a 
"nervous condition" with paranoia.

2.  The evidence received since the RO's December 1994 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
entitlement to service connection for schizophrenia. 

CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying the veteran's 
claim of entitlement to service connection for a "nervous 
condition" with paranoia is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.1103 (2006).

2.  Since December 1994, new and material evidence has not 
been received, and the previously denied claim of entitlement 
to service connection for schizophrenia is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
schizophrenia.  Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
claim has been received. 

As was noted in the Introduction, the veteran's claim of 
entitlement to service connection for a nervous condition 
with paranoia was denied in December 1994.  Under such 
circumstances, the Board must determine whether new and 
material evidence has been submitted before reopening the 
claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

With respect to the issue of whether new and material 
evidence has been received which is sufficient to reopen the 
previously-denied claim of entitlement to service connection 
for a nervous condition with paranoia, the VCAA is applicable 
to the extent indicated immediately below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In addition, in the recently decided case Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  As will be discussed in greater detail 
below, the veteran has been amply apprised of what was 
required to establish his claim of entitlement to service 
connection.  Moreover, a March 2004 letter from the RO 
specifically apprised the veteran as to what constitutes new 
and material evidence.  

The veteran was informed in the March 2004 VCAA letter that 
his previous claim was denied and that the decision was 
final.  He was informed that in order for VA to reconsider 
the issue, he must submit "new and material evidence."  
Specifically, he was informed:

To qualify as "new," the evidence must be 
submitted to VA for the first time.  In order to be 
considered "material evidence," the additional 
information must relate to an unestablished fact 
necessary to substantiate your claim.  New and 
material evidence must raise a reasonable 
possibility, that when considered with all the 
evidence of record (both new and old), that the 
outcome (conclusion) would change.  The evidence 
can't simply be redundant (repetitive) or 
cumulative of that which we had when we previously 
decided your claim. 

See March 2004 VCAA letter.  The Board notes that the 
language used in the letter substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Board's 
discussion below.

Further, in the March 2003 VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

The March 2004 VCAA letter informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, particularly with respect to establishing the 
necessary elements he had been previously lacking.  To prove 
the existence of an in-service injury or disease and a 
relationship between the veteran's current condition and his 
military service, the RO suggested the veteran submit "dates 
of medical treatment during service" or statements from 
"persons who knew you when you were in service and know of 
any disability you had while on active duty."  The RO 
additionally suggested the veteran submit employment physical 
examinations and pharmacy prescription records to help 
support his case.  See the March 2004 VCAA letter.  The VCAA 
letter thus sufficiently satisfies the requirements of Kent.

The veteran was informed by the March 2004 VCAA letter that 
VA would obtain "relevant federal records, including service 
records, VA Medical Center records, and relevant records from 
other federal agencies."  The veteran was informed that it 
was still his responsibility to furnish to, or inform VA of 
the existence of, any evidence pertinent to his claim which 
was not in the possession of a Federal agency.  See the March 
2004 VCAA letter.

The March 2004 VCAA letter informed the veteran "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency.  If there is any other evidence or information 
that you think will support your claim, please let us know" 
(emphasis in original).   In essence, the veteran was asked 
to "give us everything you've got" in compliance with 38 
C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application. 
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, the first two elements, veteran status and 
current existence of a disability, are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection for schizophrenia herein.  In other words, 
any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
are not, and cannot be, assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection was denied based on element (3), the relationship 
between service and a current disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previous finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  See 38 
U.S.C.A. § 5103A (West 2002).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law to the extent required under the 
circumstances, and that no further actions pursuant to the 
VCAA need be undertaken on the veteran's behalf pertaining to 
the issues addressed in this decision.  

The Board will therefore proceed to a decision.
  
Relevant law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Personality disorders are considered to be congenital or 
developmental defects and are not considered to be diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in February 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual Background 

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  This is true even in cases such as this, where the 
RO has reopened the claim and denied it on the merits.  See 
Barnett and Jackson, supra.  In this case, as has been 
discussed in the Introduction the last final denial as to 
this issue is the unappealed December 1994 RO decision.

At the time of the December 1994 RO decision, the evidence 
included the veteran's service medical records, which show 
the veteran presented to the mental health clinic with 
complaints of drug flashbacks, family problems and difficulty 
coping with technical school.  On March 7, 1972 the veteran 
was diagnosed with schizoid personality disorder; discharge 
was recommended.  The veteran was ultimately honorably 
discharged in April 1972 based on unsuitability due to 
schizoid personality, a character disorder. 

The evidence of record also contained a number of VA 
examination reports which diagnosed the veteran with various 
psychiatric conditions, specifically schizoid personality 
disorder in September 1986; "inadequate personality" in 
November 1986; a "nervous condition" in April 1988; and 
schizophrenia, paranoid type in June 1994.  A private medical 
examination conducted in March 1988 resulted in a diagnosis 
of depressive disorder.  

The December 1994 RO decision denied service connection for 
"nervous condition" with paranoia on the basis that new and 
material evidence had not been received since the previous 
denial of the veteran's claim in August 1980.  The veteran 
was informed of that decision and of his appeal rights in a 
letter from the RO dated December 12, 1994.  He did not 
appeal.  

Additional evidence received since the December 1994 decision 
will be referred to below.

Analysis

The RO's December 1994 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2006).  As explained above, the veteran's claim for service 
connection for schizophrenia may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e., after 
December 1994) evidence bears directly and substantially upon 
the specific matters under consideration.  

In this case, the veteran's claim had been previously denied 
in essence because Hickson elements (2) and (3), in-service 
disease and medical nexus, were missing.  That is, although 
evidence of record in December 1994 included a then-recent 
June 1994 diagnosis of schizophrenia, satisfying element (1), 
the record did not include a diagnosis of schizophrenia 
during service or within the one year presumptive period 
after service (rather, the diagnosis was personality 
disorder, for which service connection may not be granted, 
see Winn), nor did it include a medical opinion indicating 
that the currently diagnosed schizophrenia was related to the 
veteran's military service.   

The additional evidence received since the December 1994 RO 
decision consists of VA outpatient and mental health 
treatment records from Muskogee, Oklahoma as well as several 
lay statements.  

The mental health and outpatient treatment records reflect 
ongoing treatment for the veteran's psychiatric conditions 
and include a diagnosis of schizophrenia.  These reports 
cannot be considered "new" in that they do not add any 
additional information to the diagnosis of schizophrenia that 
was already of record in December 1994.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease does not 
constitute new and material evidence].
Put another way, the recent medical records refer only to 
element (1), which had been established in December 1994.  
These records do no add anything to crucial elements (2) and 
(3), in-service disease and medical nexus.  

The record contains several lay statements from the veteran's 
friends and family that describe his current symptoms and 
attempt to relate those symptoms to his military service.  To 
the extent that it is contended by or on behalf of the 
veteran that his schizophrenia is related to his military 
service, such a statement cannot be considered material.  It 
is well established that laypersons such as the veteran, his 
friends and family are not competent to opine on medical 
matters such as the date of onset of a claimed disability. 
 See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

Because the additionally received evidence does not tend to 
establish an in-service disease and a relationship between 
the veteran's schizophrenia and his military service, it does 
not raise a reasonable possibility of substantiating the 
claim on the merits.  See 38 C.F.R. § 3.156 (2006).  In the 
absence of such evidence, the veteran's claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].

The additionally submitted evidence is therefore not new and 
material. The claim of service connection for schizophrenia 
is accordingly not reopened, and the benefit sought on appeal 
remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, he is advised that if 
he wishes to continue to pursue his claim he may consider 
obtaining an opinion from a health care provider to the 
effect that his in-service diagnosis of schizoid personality 
disorder was a misdiagnosis and that he currently has 
schizophrenia what had its onset in, or is otherwise related 
to, his military service.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits]. 



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for schizophrenia 
is not reopened.  The benefit on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


